EXHIBIT 20 For Immediate Release September 27, 2012 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter ended July 1, 2012, were $.01, down from $.03 in the comparable quarter last year which included a 14th week.Earnings per share for the 52-week fiscal year declined to $.28 from $.30 in the prior year’s 53-weeks. In addition to having one fewer week than the prior year, this year’s fourth quarter included one less week of winter season league bowling.Management believes that the public is continuing to be cautious about spending discretionary funds as concerns about the length and uncertainty of the economic recovery continue. Fiscal 2012 was the Company’s 40th year of increased regular per share dividends. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com.Bowl America operates 19 bowling centers and its stock trades on the NYSE MKT with the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Thirteen Weeks Ended 07/01/12 Fourteen Weeks Ended 07/03/11 Fifty-two Weeks Ended 07/01/12 Fifty-three Weeks Ended 07/03/11 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Net gain on sale of assets Operating expenses excluding depreciation and amortization Depreciation and amortization Interest and dividend income Earnings (loss) before taxes (137,753 ) Net Earnings $ Comprehensive Earnings $ Weighted average shares outstanding EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 07/01/12 07/03/11 ASSETS Total current assets including cash and short-term investment of $6,196 and $8,660 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
